DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restrictions
Applicant’s election of group I, claims 1-16 and 21-24, in the reply filed on November 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "first side …", "second side …" (claim 1); "a first protective line layer arranged directly between the first side of the first source/drain conductive line and the first barrier structure and arranged directly between the first side of the second source/drain conductive line and the first barrier" (claim 1); "the first protective liner layer is arranged on … a lower surface of the first source/drain conductive line" (claims 9 and 22); "a topmost surface of the first protective liner layer directly contacts a bottommost surface of the second protective liner layer" (claim 11); "a dielectric layer arranged on outermost sidewalls of the first barrier structure" (claim 12); "a third barrier structure arranged between the first barrier structure and the second source/drain conductive line" (claim 13); "a third protective liner layer is arranged on … an upper surface of the second source/drain conductive line" (claim 13); "a must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-16 and 21-24 are objected to because of the following informalities: 
i) inconsistent terminologies.  Changing "the first and second source/drain conductive lines" to "the first source/drain conductive line and the second source/drain conductive line" (claims 1, 2 and 9).
ii) a comma should be inserted after "device" (claims 1, 9 and 21, line 1).
iii) each claim begins with a capital letter and ends with a period (claim 21).
iv) "a different material than" should read "a material different than" (claims 7, 12,  and 24).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "gate electrode layers", as recited in claims 1 (lines 7 and 9), 8, 9 (lines 5 and 8) and 21 (lines 3 and 13), is unclear as to whether said limitation is the same as or different from "gate electrode layers", as recited in claims 1, 9 and 21 (line 2).
The claimed limitation of "a channel layer arranged on outermost sidewall of and extending between the first and second source/drain conductive lines", as recited in claim 1, is unclear as to a channel layer arranged on outermost sidewalls of which element(s) applicant refers.
The claimed limitations of "a first side" and "a second side", as recited in claim 1, is unclear as to whether said limitation is the same as or different from "outermost sidewalls", as recited in claim 1.
The claimed limitation of "outer sidewalls", as recited in claim 2, is unclear as to whether said limitation is the same as or different from "outer sidewalls", as recited in claim 1.
The claimed limitation of "the … protective liner layer comprises a different material than the … barrier structure", as recited in claims 7 and 24, is unclear as to the … protective liner layer comprises a material different than what of the … barrier structure applicant refers.
The claimed limitation of "a dielectric layer … comprising a different material than the first barrier structure and the first protective liner", as recited in claim 12, is unclear as to a dielectric layer comprising a material different than what of the first barrier structure applicant and the first protective liner refers.
The claimed limitation of "a third barrier structure", as recited in claim 16, is unclear as to whether said limitation is the same as or different from "a third barrier structure", as recited in claim 13.
The claimed limitations of "multiple gate electrode layers" and "the multiple gate electrode layers", as recited in claim 21, lines 6 and 9, is unclear as to whether said limitation is the same as or different from "gate electrode layers", as recited in claim 21, line 2.
The claimed limitations of "multiple interconnect dielectric layers" and "the multiple interconnect dielectric layers", as recited in claim 21, lines 6 and 10, is unclear as to whether said limitation is the same as or different from "interconnect dielectric layers", as recited in claim 21, line 3.
The claimed limitation of "a surface", as recited in claim 23, is unclear as to whether said limitation is the same as or different from "outer sidewalls" and/or "a lower surface", as recited in claim 22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Herner et al. (2020/0185411).
Herner et al. show in Fig. 13 and related text a memory device comprising: 
a stack 90 of gate electrode layers 100 alternating with interconnect dielectric layers 40 that are over a substrate (not shown; [0030]), where the stack of gate electrode layers and interconnect dielectric layers correspond to respective horizontal planes stacked one over another; 
a first source/drain conductive line 210 extending vertically and continuously past multiple gate electrode layers and multiple interconnect dielectric layers; 
a second source/drain conductive line 220 spaced laterally apart from the first source/drain conductive line in a first direction, the second source/drain conductive line extending vertically and continuously past the multiple gate electrode layers and the multiple interconnect dielectric layers; 
a channel layer 160 and a memory layer 130/140/150 extending in the first direction between the first source/drain conductive line and the second source/drain conductive line; 
a first barrier structure 180 extending vertically through the stack of gate electrode layers and arranged directly between the first source/drain conductive line and the second source/drain conductive line.

Claim(s) 21, as best understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (2021/0175253).
Han et al. show in Fig. 1 and related text a memory device 1 comprising: 
a stack 12 of gate electrode layers 122a-d/124a-d alternating with interconnect dielectric layers 132a-d/134a-d that are over a substrate 101/110, where the stack of gate electrode layers and interconnect dielectric layers correspond to respective horizontal planes stacked one over another; 
a first source/drain conductive line 22 extending vertically and continuously past multiple gate electrode layers and multiple interconnect dielectric layers; 
a second source/drain conductive line 24 spaced laterally apart from the first source/drain conductive line in a first direction, the second source/drain conductive line extending vertically and continuously past the multiple gate electrode layers and the multiple interconnect dielectric layers; 
a channel layer 322/324 and a memory layer 312/314 extending in the first direction between the first source/drain conductive line and the second source/drain conductive line; 
a first barrier structure 26 extending vertically through the stack of gate electrode layers and arranged directly between the first source/drain conductive line and the second source/drain conductive line.

Allowable Subject Matter
Claims 1-16 and 22-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "a first protective liner layer arranged directly between the first side of the first source/drain conductive line and the first barrier structure and arranged directly between the first side of the second source/drain conductive line and the first barrier structure", as recited in claim 1, "a first protective liner layer arranged between the first barrier structure and the first source/drain conductive line, wherein the first protective liner layer is arranged on outer sidewalls and a lower surface of the first source/drain conductive line", as recited in claims 9 and 22.
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 22-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion




	
	
	
	
	
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811